[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
1) Motion #165 to Strike (Post Judgment) — Denied.
2) Motion #159 for Contempt — Granted insofar as defendant has CT Page 13538 failed to comply with the terms of Paragraph 4.2 of the Agreement incorporated into the Judgment of July 18, 1994. Specifically, defendant failed to exchange tax returns with the plaintiff each and every April 16th starting April 16, 1998 and continuing up to and including April 16, 2001. No sanctions or attorney's fees are ordered under the circumstances set forth in the findings of fact regarding that failure. The parties need to exchange tax returns for the years in question in order to calculate the appropriate child support in each of those years and then determine the net arrearage or overpayment as of the present time.
James G. Kenefick, Jr. Judge of the Superior Court